R. B. Burns, J.
Defendant pled guilty to two separate charges of larceny from a person. MCLA 750.357; MSA 28.589. He appeals, claiming that he was not advised of his rights as set forth in People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972). He was originally charged with armed robbery. MCLA 750.529; MSA 28.797.
Defendant was arraigned in case No. 17140 on April 26, 1971. He stood mute at the arraignment. He was arraigned in case No. 17141 on August 23, 1971, at which time he was advised of his right to a trial by jury or by the court without a jury, his right to confront his accusers, and his privilege against self-incrimination.
The guilty pleas, in both cases, were accepted by the court on October 5, 1971, at which time the trial judge did not inform the defendant of his Jaworski rights.
People v Washington, 43 Mich App 551; 204 NW2d 541 (1972), held that the thrust of Jaworski was to insure that the defendant was aware of his rights and that it was unimportant how or when he received the information, as long as it was clear from the record that the defendant had such knowledge when he entered his plea.
Affirmed.
All concurred.